Case 2:16-cv-06599-JGB-FFM Document 90-3 Filed 08/31/20 Page 1 of 12 Page ID
                                 #:1068




                          Exhibit A
Case 2:16-cv-06599-JGB-FFM Document 90-3 Filed 08/31/20 Page 2 of 12 Page ID
                                 #:1069



     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
     GREGORY F. HURLEY, Cal. Bar No. 126791
 3   ghurley @sheppardmullin. com
     MICHAEL J. CHILLEEN, Cal. Bar No. 210704
 4   mchilleen@sheppardmullin.com
     BRADLEY J. LEIMKUHLER, Cal. Bar No. 261024
 5   bleimkuhler@sheppardmullin. com
     650 Town Center Drive, 4th Floor
 6   Costa Mesa, California 92626-1993
     Telephone: 714.513.5100
 7   Facsimile: 714.513.5130
 8 Attorney s for Defendant,
   DOMINi0，S PIZZA LLC
 9
10                                   UNITED STATES DISTRICT COURT
11                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
12
13 GUILLERMO ROBLES,                                   Case No. 2:16-cv-06599-SJO-FFMx
                                                       Hon. S. James Otero
14                      Plaintiff,
                                                       DEFENDANT DOMINO’S PIZZA
15           V.                                        LLC，S REQUESTS FOR
                                                       PRODUCTION OF DOCUMENTS
16 DOMINO'S PIZZA LLC,                                 TO PLAINTIFF GUILLERMO
                                                       ROBLES
17                      Defendant.
                                                       (SET ONE)
18
                                                       Action Filed: September 1, 2016
19                                                     Trial Date:   Ausust 29. 2017
20
21 PROPOUNDING PARTY:                       DEFENDANT DOMINO，S PIZZA LLC
22 RESPONDING PARTY:                        PLAINTIFF GUILLERMO ROBLES
23 SET NO.:                                 ONE
24
25
26
27
28

     SMRH:480557233.2                   DEFENDANT DOMINO’S PIZZA LLC，S REQUESTS FOR PRODUCTION OF
                                               DOCUMENTS TO PLAINTIFF GUILLERMO ROBLES (SET ONE)
Case 2:16-cv-06599-JGB-FFM Document 90-3 Filed 08/31/20 Page 3 of 12 Page ID
                                 #:1070



                                              INSTRUCTIONS
 2            Pursuant to Federal Rule of Civil Procedure 34, Defendant Domino’s Pizza
 3 LLC, (hereinafter “Defendant”)demands that responding party, Plaintiff Guillermo
 4 Robles Plaintiff (hereinafter “Plaintiff’)，produce for inspection and copying, at the
 5 offices of Sheppard Mullin Richter & Hampton LLP, 650 Town Center Drive, 4 th
 6 Floor, Costa Mesa, California 92626, within 30 days after service of this request, the
 7 following specified items.
 8            A written response hereto is required of the responding party within 30 days
 9 after service of this demand consisting of either a statement that responding party
10 will comply with this demand, or statement that responding party lacks the ability to
11 comply with this demand, or an objection to all or part of this demand. The written
12 response should identify the documents, if any, that are responsive to each request.
13            The singular shall include the plural and vice versa; the terms “and” and ‘‘ ■or
14 shall be both conjunctive and disjunctive; the term “including” means including
15 without limitation.
16                                    PRIVILEGED DOCUMENTS
17            With respect to each document otherwise called for by this request, as to
18 which a claim of privilege is asserted, separately state the following:
19            (1)        The type of document (e.g., letter, memorandum, note, etc.);
20            (2)        The name, business address, and present position of its author or
21 authors;
22            (3)        The position of its author or authors at the time the document was
23 prepared;
24            ⑷          The name, business address, the present position of its addressee and all
25 other recipients of the document;
26            (5)        The position of its addressee and all other recipients at the time the
27 document was prepared and at the time it was received;
28            (6)        A general description of the subject of the document;
                                                       -1-
     SMRH.-480557233.2                 DEFENDANT DOMINO'S PIZZA LLC’S REQUESTS FOR PRODUCTION OF
                                              DOCUMENTS TO PLAINTIFF GUILLERMO ROBLES (SET ONE)
Case 2:16-cv-06599-JGB-FFM Document 90-3 Filed 08/31/20 Page 4 of 12 Page ID
                                 #:1071



             (7)        The basis of the claim of privilege; and
 2           (8)        If the basis of the claim of privilege is the attorney-work product
 3 doctrine, identify the proceeding for which the document was prepared.
 4                                     GENERAL DEFINITIONS
 5                       YOU or ;YOUR” refers to Plaintiff Guillermo Robles, and his
 6 agents, successors, assigns, employees, members, investigators, representatives and
 7 all PERSONS or entities acting on his behalf or in his interest.
 8           2.         DEFENDANT” refers to Defendant Domino’s Pizza LLC and its
 9 agents, employees, members, investigators, representatives and all PERSONS acting
10 on its behalf or in its interest.
11           3.          PERSON” or “PERSONS” means all individuals and entities,
12 including without limitation, individuals, representatives, associations, companies,
13 corporations, partnerships, limited partnerships, joint ventures, trusts, estates, public
14 agencies, departments, divisions, bureaus and boards.
15           4.         WEBSITE” refers to the website located at or about
16 http://www.dominos.com and referred to in YOUR complaint in this ACTION.
17           5.          MOBILE APP” refers to DEFENDANT’S mobile application and
18 referred to in YOUR complaint in this ACTION.
19           6.         “ACCESS,” “ACCESSIBILITY, or ACCESSIBLE” refers to
20 disability or handicap access as that term is used in the Americans with Disabilities
21 Act (the “ADA”).
22           7.          DISABILITY ACCESS LAWS” means all federal, state, and local
23 laws and implementing regulations relating to access of the disabled, including but
24 not limited to, the ADA and the ADA Accessibility Guidelines (“ADAAG”).
25           8.         The term “■concerning” means concerning, regarding, referring to,
26 relating to, evidencing, reflecting, encompassing, comprising, or discussing.
27           9.         DOCUMENT” means all written, printed means all written, printed,
28 typed, graphic or otherwise recorded matter, however produced or reproduced
                                            -2,
     SMRH:480557233.2                 DEFENDANT DOMINO’S PIZZA LLCS REQUESTS FOR PRODUCTION OF
                                             DOCUMENTS TO PLAINTIFF GUILLERMO ROBLES (SET ONE)
Case 2:16-cv-06599-JGB-FFM Document 90-3 Filed 08/31/20 Page 5 of 12 Page ID
                                 #:1072



 1 (including non-identical copies, whether different from the original by reason of any
 2 notation made on such copies or otherwise); preliminary, intermediary and final
 3 drafts; writings, drawings, records and recordings of every kind and description,
 4 whether inscribed by hand or by mechanical, electronic, microfilm, photographic or
 5 other means (including information stored on computer storage device or media, as
 6 well as audio, such as tape recordings, or visual means); reproductions of
 7 statements, conversations or events; and all agreements, bids, bonds, calendars,
 8 change orders, checks, contracts, correspondence, statements, receipts, returns,
 9 summaries, data books, accounting records, work sheets, spread sheets, computer
10 print-outs, information storage media, diary entries, drawings and charts (including
11 additions and revisions), estimates, evaluations, financial statements and records,
12 inter- and intra-office COMMUNICATIONS, invoices, job site reports, logs,
13 memoranda of any type minutes of all meetings, notes of all types, orders, including
14 purchase orders, photographs, records, schedules, including additions and revisions,
15 surveyor's notes, reports or calculations, reports and studies of any kind, tape
16 recordings, (including any form of recording of any telephone or other conversation,
17 interview, conference, or meeting), and all working drawings, papers and files.
18 Note: If any computer software is necessary to read, print or utilize information
19 contained in any DOCUMENT, as defined hereinabove, such software shall be
20 identified together with the DOCUMENT or storage media to which it pertains.
21            10.       'COMMUNICATIONS” means any instance in which words or
22 information is transferred or transmitted between two or more PERSONS by
23 whatever manner or means, and regardless of how or by whom the communication
24 was initiated, including but not limited to, correspondence, conversation,
25 instructions, meetings, requests, demands, and conferences, and including postings
26 on social media and texts sent or received from any device.
27            11.       “IDENTIFY” manes to describe sufficiently to support a request for
28 production of documents, subpoena, Court Order, or deposition notice, the
                                          -3-
     SMRH:480S57233.2                DEFENDANT DOMINO'S PIZZA LLC’S REQUESTS FOR PRODUCTION OF
                                            DOCUMENTS TO PLAINTIFF GUILLERMO ROBLES (SET ONE)
Case 2:16-cv-06599-JGB-FFM Document 90-3 Filed 08/31/20 Page 6 of 12 Page ID
                                 #:1073



     DOCUMENT, COMMUNICATION, individual, etc. and to provide the full name,
 2 date, author and specific section of codes or regulations referred to, and to provide
 3 the full name, title, address and phone number of PERSONS as applicable.
 4            12.       A.   'ACTION” means and refers to the lawsuit YOU filed as
 5 referenced in the caption above, Case No. 2:16-cv-06599-SJO-FFMx.
 6                       REQUEST FOR PRODUCTION OF DOCUMENTS
 7
     REQUEST FOR PRODUCTION NO. 1:
 8
             All DOCUMENTS concerning YOUR claim that DEFENDANT
 9
     discriminated against YOU on the basis of YOUR disability.
10
     REQUEST FOR PRODUCTION NO. 2:
11
12           All DOCUMENTS concerning any audit, survey, or inspection undertaken of
13 the WEBSITE, including any reports or other DOCUMENTS concerning the
14 WEBSITE and MOBILE APP generated by WAVE or similar programs.
15 REQUEST FOR PRODUCTION NO. 3:
16
             All DOCUMENTS concerning ACCESS to the WEBSITE and MOBILE
17
     APP.
18
     REQUEST FOR PRODUCTION NO. 4:
19
             All notebooks, binders, memorandums, logs, reports, or other DOCUMENTS
20
     prepared, maintained, analyzed, or reviewed by YOU concerning the alleged
21
22
     ACCESS barriers on the WEBSITE and MOBILE APP.
     REQUEST FOR PRODUCTION NO. 5:
23
24           All DOCUMENTS concerning YOUR allegations that YOU suffered injury
25 of any kind as a result of alleged ACCESS barriers on the WEBSITE and MOBILE
26 APP.
27
28
                                                 -4-
     SMRH:480557233.2              DEFENDANT DOMINO’S PIZZA LLC’S REQUESTS FOR PRODUCTION OF
                                          DOCUMENTS TO PLAINTIFF GUILLERMO ROBLES (SET ONE)
Case 2:16-cv-06599-JGB-FFM Document 90-3 Filed 08/31/20 Page 7 of 12 Page ID
                                 #:1074



     REQUEST FOR PRODUCTION NO. 6:
 2
              All DOCUMENTS concerning YOUR claim that corrections of the alleged
 3
     ACCESS barriers on the WEBSITE are readily achievable.
 4
     REQUEST FOR PRODUCTION NO. 7:
 5
              All DOCUMENTS concerning YOUR claim that the WEBSITE and
 6
     MOBILE APP violates DISABILITY ACCESS LAWS.
 7
     REQUEST FOR PRODUCTION NO. 8:
 8
 9            All DOCUMENTS concerning YOUR visit(s), use, or inspection of the
10 WEBSITE and MOBILE APP including, but not limited to, any notes, photos,
11 reports, or receipts.
12 REQUEST FOR PRODUCTION NO. 9:
13
              All DOCUMENTS concerning any injury claimed by YOU as a result of
14
     DEFENDANT’S alleged discriminatory acts.
15
     REQUEST FOR PRODUCTION NO. 10:
16
              All DOCUMENTS supporting any damages claimed by YOU as a result of
17
     DEFENDANT’S alleged discriminatory acts.
18
     REQUEST FOR PRODUCTION NO. 11:
19
20            All DOCUMENTS concerning DEFENDANTS alleged intent to
21 discriminate against YOU.
22 REQUEST FOR PRODUCTION NO. 12:
23
              All DOCUMENTS which support YOUR claim set forth in YOUR complaint
24
     that DEFENDANT failed to provide YOU with full and equal ACCESS to its
25
     services.
26
27
28
                                              -5-
     SMRH-.480557233.2          DEFENDANT DOMINO’S PIZZA LLC，S REQUESTS FOR PRODUCTION OF
                                       DOCUMENTS TO PLAINTIFF GUILLERMO ROBLES (SET ONE)
Case 2:16-cv-06599-JGB-FFM Document 90-3 Filed 08/31/20 Page 8 of 12 Page ID
                                 #:1075



     REQUEST FOR PRODUCTION NO. 13:
 2
             All DOCUMENTS (including medical records) establishing the nature and
 3
     extent of YOUR disability.
 4
     REQUEST FOR PRODUCTION NO. 14:
 5
             All DOCUMENTS concerning barriers to equal ACCESS on the WEBSITE
 6
     and MOBILE APR
 7
     REQUEST FOR PRODUCTION NO. 15:
 8
 9           All DOCUMENTS concerning any alleged barriers to equal ACCESS
10 allegedly caused by DEFENDANT’S policies concerning the WEBSITE and
11 MOBILE APP.
12 REQUEST FOR PRODUCTION NO. 16:
13
             All DOCUMENTS concerning all COMMUNICATIONS between YOU and
14
     DEFENDANT.
15
     REQUEST FOR PRODUCTION NO. 17:
16
             All DOCUMENTS concerning any services that DEFENDANT provided to
17
     YOU.
18
     REQUEST FOR PRODUCTION NO. 18:
19
20           Copies of YOUR hard drives used from any device (including without
21 limitation, desktop computers, laptop computers, cell phones, mobile devices, iPads,
22 iPhones, and/or personal digital assistants) YOU have used, attempted to use, and/or
23 intended to use to access the WEBSITE.
24 REQUEST FOR PRODUCTION NO. 19:
25
             Copies of YOUR hard drives used from any device (including without
26
     limitation, desktop computers, laptop computers, cell phones, mobile devices, iPads,
27
28
                                                -6-
     SMRH:480557233.2             DEFENDANT DOMINO’S PIZZA LLC’S REQUESTS FOR PRODUCTION OF
                                         DOCUMENTS TO PLAINTIFF GUILLERMO ROBLES (SET ONE)
Case 2:16-cv-06599-JGB-FFM Document 90-3 Filed 08/31/20 Page 9 of 12 Page ID
                                 #:1076



     iPhones, and/or personal digital assistants) YOU have used, attempted to use, and/or
 2 intended to use to access the MOBILE APP.
 3 REQUEST FOR PRODUCTION NO. 20:
 4
             All devices, including without limitation desktop computers, laptop
 5
     computers, cell phones, mobile devices, iPads, iPhones, and/or personal digital
 6
     assistants, YOU have used, attempted to use, and/or intend to use, to access the
 7
     WEBSITE.
 8
     REQUEST FOR PRODUCTION NO. 21:
 9
             All devices, including without limitation desktop computers, laptop
10
     computers, cell phones, mobile devices, iPads, iPhones, and/or personal digital
11
     assistants, YOU have used, attempted to use, and/or intend to use, to access the
12
     MOBILE APP.
13
     REQUEST FOR PRODUCTION NO. 22:
14
15           All software programs, including screen reading programs, braille display
16 programs, and/or screen magnification programs, YOU have used, attempted to use,
17 and/or intend to use, to access the WEBSITE.
18 REQUEST FOR PRODUCTION NO. 23:
19
             All software programs, including screen reading programs, braille display
20
     programs, and/or screen magnification programs, YOU have used, attempted to use,
21
     and/or intend to use, to access the MOBILE APP.
22
     REQUEST FOR PRODUCTION NO. 24:
23
             All devices, including screen readers, magnifying glasses, and/or auxiliary
24
     aids, YOU have used, attempted to use, and/or intend to use, to view the WEBSITE.
25
     REQUEST FOR PRODUCTION NO. 25:
26
27           All browsing history and/or search history evidencing YOUR visit(s) or
28 attempt(s) to visit the WEBSITE.
                                                -7-
     SMRH:480557233.2            DEFENDANT DOMINO’S PIZZA LLC’S REQUESTS FOR PRODUCTION OF
                                        DOCUMENTS TO PLAINTIFF GUILLERMO ROBLES (SET ONE)
Case 2:16-cv-06599-JGB-FFM Document 90-3 Filed 08/31/20 Page 10 of 12 Page ID
                                  #:1077



  1 REQUEST FOR PRODUCTION NO. 26:
  2
              All browsing history and/or search history evidencing YOUR visit(s) or
  3
      attempt(s) to visit the MOBILE APP.
  4
      REQUEST FOR PRODUCTION NO. 27:
  5
              All DOCUMENTS concerning screen shots concerning YOUR attempts to
  6
      access or use the WEBSITE.
  7
      REQUEST FOR PRODUCTION NO. 28:
  8
  9           All DOCUMENTS concerning screen shots concerning YOUR attempts to
 10 access or use the MOBILE APP.
 11 REQUEST FOR PRODUCTION NO, 29:
 12
              All browsing and/or search history evidencing YOUR use of the internet in
 13
      2015.
 14
      REQUEST FOR PRODUCTION NO. 30:
 15
              All browsing and/or search history evidencing YOUR use of the internet in
 16
      2016.
 17
      REQUEST FOR PRODUCTION NO. 31:
 18
 19           All DOCUMENTS identified or referred to in YOUR response to
20 DEFENDANT’S First Set of Interrogatories.
21 REQUEST FOR PRODUCTION NO. 32:
22
              All DOCUMENTS which YOU intend to rely upon at trial.
23
      REQUEST FOR PRODUCTION NO. 33:
 24
 25
              All DOCUMENTS concerning YOUR claims and allegations in YOUR

26 complaint.
 27
28
                                                -8-
      SMRH:480557233.2            DEFENDANT DOMINO’S PIZZA LLC’S REQUESTS FOR PRODUCTION OF
                                         DOCUMENTS TO PLAINTIFF GUILLERMO ROBLES (SET ONE)
Case 2:16-cv-06599-JGB-FFM Document 90-3 Filed 08/31/20 Page 11 of 12 Page ID
                                  #:1078



      Dated: February 7, 2017
  2                                SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
  3
  4                               By                                     é、〆〆
  5                                                 t       GORY F.         EY
  6                                                     Attorneys for Defendant,
  7                                                     DOMINO’S PIZZA LLC
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
20
21
22
23
24
25
26
27
28
                                              -9-
      SMRH:480557233.2          DEFENDANT DOMINO’S PIZZA LLC’S REQUESTS FOR PRODUCTION OF
                                       DOCUMENTS TO PLAINTIFF GUILLERMO ROBLES (SET ONE)
Case 2:16-cv-06599-JGB-FFM Document 90-3 Filed 08/31/20 Page 12 of 12 Page ID
                                  #:1079



  1                                  PROOF OF SERVICE
  2                      STATE OF CALIFORNIA. COUNTY OF ORANGE
  3       At the time of service, I was over 18 years of age and not a party to this
    action. I am employed in the County of Orange, State of California. My business
  4 address is 650 Town Center Drive, 4th Floor, Costa Mesa, CA 92626-1993
  5 On February 7, 2017,1 served true copies of the following document(s) described as
    DEFENDANT DOMINOS PIZZA LLC’S REQUESTS FOR PRODUCTION
  6 OF DOCUMENTS TO PLAINTIFF GUILLERMO ROBLES (SET ONE) on
    the interested parties in this action as follows:
  7
                                        SERVICE LIST
  8
      Joseph R. Manning, Jr., Esq.                  ATTORNEYS FOR PLAINTIFF
  9   Caitlin J. Scott, Esq.                        Guillermo Robles
      MANNING LAW, APC     i
 10   4667 MacArthur Blvd., Suite 150
      Newport Beach, CA 92660
 11   Tel: (949) 200-8755
      Fax: (866) 843-8308
 12   adaoractice2rouDfS).mannin2lawoffi ce. com
 13
              BY MAIL: I enclosed the document(s) in a sealed envelope or package
 14   addressed to the persons at the addresses listed in the Service List and placed the
      envelope for collection and mailing, following our ordinary business practices .I- am
 15   re adily familiar with the firm's practice for collecting and processing
      correspondence for mailing. On the same day that correspondence is placed for
 16   collection and mailing, it is deposited in the ordinary course of business with the
      United States Postal Service, in a sealed envelope with postage fiilly prepaid. I am a
 17   resident or employed in the county where the mailing occurred.
 18       I declare under penalty of perjury under the laws of the United States of
    America that the foregoing is true and correct and that I am employed in the office
 19 of a member of the bar of this Court at whose direction the service was made.
20            Executed on February 7, 2017, at Costa Mesa, California.
21
22
                                                 Carrie Strand
23
24
25
26
27
28

      SMRH:480557233.2                                                      PROOF OF SERVICE
